Case 3:19-cv-05857-SI Document 26-1 Filed 11/18/19 Page 1 of 3




              Exhibit A
              Case 3:19-cv-05857-SI Document 26-1 Filed 11/18/19 Page 2 of 3




         CERTIFICATION PURSUANT TO THE FEDERAL SECURITIES LAWS

         I, the undersigned Fiyyaz Pirani, certify that:

         1.       I am the Chief Executive Officer of HealthLabs.com, a technology company. I

have over ten years of investing experience, and I currently reside in Houston, Texas.

         2.       I have reviewed the complaint, and have authorized its filing and/or the filing of a

Lead Plaintiff motion on my behalf.

         3.       I did not purchase the securities that are the subject of this action at the direction of

counsel or in order to participate in any action arising under the federal securities laws.

         4.       I want to serve as a lead plaintiff and representative party on behalf of the class,

including providing testimony at deposition and trial. I fully understand the duties and

responsibilities of the lead plaintiff under the Private Securities Litigation Reform Act, including

the selection and retention of counsel and overseeing the prosecution of the action for the class.

         5.       Attached hereto as Schedule A is a complete listing                                 of   all   my

Slack Technologies, Inc. (NYSE: WORK) transactions during the Class Period.

         6.       I have not sought to serve, nor served, as a representative party on behalf of a class

under this title during the last three years, except for the following:

                  Harper v. 2U, Inc. Et al, 1:19cv7390 (S.D.N.Y) (Lead Plaintiff Appointment Pending)

         7.       I will not accept any payment for serving as a representative party on behalf of the

class beyond my pro rata share of any recovery, except such reasonable costs and expenses directly

relating to the representation of the Class, as ordered or approved by the Court.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

         Nov 18, 2019                                       fiyyaz pirani
Dated:                                                      fiyyaz pirani (Nov 18, 2019)

                                                                                      Fiyyaz Pirani


                                                     1
          Case 3:19-cv-05857-SI Document 26-1 Filed 11/18/19 Page 3 of 3




                                       SCHEDULE A

Class Period Transactions of Fiyyaz Pirani in Slack Technologies, Inc. (NYSE: WORK) securities.


          Transaction               Date             Shares          Price Per Share
            Purchase             6/20/2019           30,000               $40.00
            Purchase             6/21/2019           20,000               $38.50
            Purchase             6/21/2019           20,000               $37.00
            Purchase             6/24/2019           20,000               $35.99
            Purchase              7/9/2019            1,316               $34.50
            Purchase             7/12/2019           18,684               $34.49
            Purchase             7/19/2019           35,000               $31.89
            Purchase             8/28/2019           25,000               $28.98
            Purchase              9/9/2019           80,000               $24.07




                                              2
